DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on July 15, 2022 is acknowledged. Claims 1-20 are pending in this application. Claims 13-16 remain withdrawn. Claims 1 and 17 have been amended. Claims 1-12 and 17-20 are under prosecution in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5-8, and 17-20 under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Tseng et al. (US 2014/0155840) has been withdrawn in view of Applicants amendment to claims 1 and 17 to recite the applicator is egg shaped.    
The rejection of claims 1-8, and 17-20 under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Tseng et al. (US 2014/0155840)  and further in view of Yonekura et al. (US 4,892,726) has been withdrawn in view of Applicants amendment to claims 1 and 17 to recite the applicator is egg shaped.    
The rejection of claims 1-2, 5-9, and 17-20 under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Tseng et al. (US 2014/0155840) and further in view of Vorhauer et al. (US 4,393,871) has been withdrawn in view of Applicants amendment to claims 1 and 17 to recite the applicator is egg shaped.    
The rejection of claims 1-2, 5-8, 10-12, and 17-20 under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Tseng et al. (US 2014/0155840) and further in view of Lee (5 Things that Can Cause Vaginal Dryness, Everyday Health, April 12, 2016) has been withdrawn in view of Applicants amendment to claims 1 and 17 to recite the applicator is egg shaped.    

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Zunker et al. (US 2004/0078013). 
Tanner discloses a composition for treating non-cornified epithelial tissue of a female body including the labia, introitus, and the vaginal. Methods of regulating dryness of these tissues is disclosed (abstract). 
The personal care composition may involve in a wide variety of forms, including oil in water emulsions (column 6, lines 1-13). 
Silicone waxes, such as stearyl dimethicone, can be included as an oily phase structuring agent (column 16, lines 34-41), which has a melting point of 28-32 °C, as evidenced by stearyl dimethicone safety data sheet. 
The composition can additionally comprise optional additives including preservatives (column 20, line 23). 
Regarding claim 2, as noted above, the structuring agent can be stearyl dimethicone (column 26, lines 34-41). 
Regarding claim 5, Examples 1-6 disclose the use of Dow Corning 1503, which is a mixture of dimethicone and dimethiconol. 
Regarding claim 6, Examples 1-6 disclose the use of Sepigel 305, which is a polyacrylamide thickener. 
Regarding claim 7, optional additives include hyaluronic acid in the amount of 0.0001-30% can be incorporated (column 20, lines 1-32). 
Regarding claims 8 and 20, structuring agents may be used to increase viscosity in order to provide structure to the personal care composition, therefore, it would have been obvious to adjust the amount of the structuring agent in order to increase or decrease the viscosity of the composition, as noted by Tanner. 
Regarding claim 18, as noted above, Examples 1-6 disclose the use of Sepigel 305, which is a polyacrylamide  thickener; and cetearyl alcohol, cetyl alcohol, stearyl alcohol, and behenyl alcohol, which are fatty alcohols. 
Tanner does not disclose an egg-shaped applicator having an elongated body comprising an insertion portion and a grippable portion. 
Zunker discloses an applicator containing a lubricant and used for placing an insert within a vagina. The insert can e a catamenial tampon, incontinence device, medicament, dressing, and the like (abstract). 
The applicator may have a non-circular cross section. The cross-section is substantially egg-shaped (paragraph 0048).  The applicator  may have an egg-shaped cross section for substantially the entire length of the outer membrane and/or inner membrane (paragraph 0052). 
Regarding claims 17, packaging the applicator of Zunker with the composition of Tanner (a kit) would have been an obvious variation in order to provide convenience  of practical use of the composition. 
Regarding claim 19, the device of Zunker is disclosed as having a lubricant sealed within a packet that can be ruptured (claim 11), therefore the composition is stored within the device. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the device of Zunker to apply the formulation disclosed by Tanner in order to insert the formation into the vagina of a female user so as to evenly apply the lubricant.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Zunker et al. (US 2004/0078013) as applied to claims 1-2, 5-8, and 17-20 above, and further in view of Yonekura et al. (US 4,892,726). 
The teachings of Tanner and Zunker are discussed above. 
Tanner and Zunker do not disclose silicone particles (polymethylsilsesquioxane) having a particles size of 1 m to about 15m. 
Regarding claims 3-4, Yonekura discloses cosmetic compositions comprising polymethylsilsesquioxane (abstract).  The mean particle diameter is preferably 0.1-20 m (column 2, lines 38-40). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the particles disclosed by Yonekura in the composition of Tanner in order to obtain the recited functional properties of being characteristic component that contribute to smooth application of makeup or cosmetic compositions to the skin, to a moisturized feeling used as a cosmetic component (column 2, lines 4-9).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Zunker et al. (US 2004/0078013) as applied to claims 1-2, 5-8, ad 17-20 above, and further in view of  Vorhauer et al. (US 4,393,871). 
The teachings of Tanner and Zunker are discussed above. 
The combination does not disclose the use of an organic acid preservative and a salt of the organic acid preservative. 
Vorhauer discloses a vaginal device comprising citric acid as a preservative and sodium citrate as a buffer (column 7, lines 49-60). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used citric acid as a preservative and also to lower the pH of the sponge to the pH of the vagina. If the vaginal pH is increased too much, bacteria can begin to grow. The citric acid is buffered by reaction with the sodium hydroxide resulting in sodium dihydrogen citrate. Sodium citrate can also be used as a buffer. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US 11,000,592), as evidenced by Stearyl dimethicone Safety Data Sheet, accessed October 12, 2021 in view of Zunker et al. (US 2004/0078013) as applied to claims 1-2, 5-8, and 17-20 above,  and further in view of Lee (5 Things that Can Cause Vaginal Dryness, Everyday Health, April 12, 2016).  
The teachings of Tanner and Zunker are discussed above. 
The combination does not disclose the cause of the vaginal dryness or the amount and administration rate of the composition. 
Lee discloses vaginal dryness can be caused by a variety of conditions. Examples include changes in hormones including menopause, medications (drug induced vaginal dryness), and anxiety, for example.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the composition of Tanner in order to treat vaginal dryness caused by any of the recited caused disclosed by Lee since Tanner discloses the composition is generically disclosed to treat vaginal dryness.  Additionally, the skilled artisan would select the dosage of administration interval of the application of the composition in order to obtain the desired and acceptable results.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615